Citation Nr: 1207338	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss and a lumbar spine disability.

The Veteran testified before the Board at hearing that was held at the RO in September 2009.  A transcript of that hearing is of record.

In August 2011, the Veteran submitted correspondence and clinical records suggesting a worsening in his service-connected right ankle disability.  The Board construes the submission as a claim for an increased rating, and refers the matter to the RO, for appropriate action.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The claims for service connection for bilateral hearing loss and a lumbar spine disability were previously denied in a February 2000 rating decision.  The Veteran was notified of the denial of his claims and of his right to appeal the decision but he did not initiate an appeal of that decision within the year after he was notified of the decision.

2.  In November 2001, the RO readjudicated the Veteran's claims for service connection for bilateral hearing loss and a lumbar spine disability on the Secretary's motion, as authorized by the Veteran's Claims Assistance Act (VCAA) of 2000.  The RO denied the claims on the merits, on the bases that his hearing loss did not meet VA's criteria for consideration as a disability and that the probative evidence of record did not show that his lumbar spine disability was related to his active service.  The Veteran was notified of the decision and of his right to appeal but he did not initiate a timely appeal of the decision.

3.  Evidence received since the November 2001 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss and a lumbar spine disability.

4.  The Veteran served as a machinist's mate in service, as a result of which he was exposed to loud noises. 

5.  The Veteran's bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied the claims for service connection for bilateral hearing loss and a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for bilateral hearing loss and a lumbar spine disability was previously denied in a February 2000 rating decision.  

In November 2001, the RO readjudicated the claims on the Secretary's motion, as authorized by the Veteran's Claims Assistance Act (VCAA) of 2000.  See VCAA of 2000, Pub. L. No. 106-475, § 7(b)(2),(3), 114 Stat. 2096, 2099-2100 (2000).  In the November 2001 decision, the RO denied the claims on the merits, on the bases that the Veteran's hearing loss did not meet VA's criteria for consideration as a disability and that the probative evidence of record did not show that his lumbar spine disability was related to his active service.  

The Veteran was notified of the decision and of his right to appeal but he did not initiate a timely appeal of the decision.  The record in this regard reflects that a VA-Form 9 was received at the RO by facsimile transmission on August 29, 2003, three days after the expiration of the period during which a timely notice of intent to appeal could have been submitted.  VA notified the Veteran of the untimely nature of his substantive appeal on September 19, 2003.  The RO explained to the Veteran that although VA had a practice of accepting a response postmarked prior to the expiration of the applicable time limit as having been timely filed, because the Veteran's substantive appeal was received via facsimile transmittal, rather than through the postal system, and was dated on August 29, 2003, after the expiration of the period during which a timely appeal could have been submitted, this practice was not applicable.  See 38 C.F.R. § 20.305(a) (2011).  He was informed that he had a right to appeal the determination as to the untimely nature of his substantive appeal.  The Veteran, however, did not respond to the September 2003 letter.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  As the Veteran did not initiate a timely appeal of the November 2001 decision, it became final.

The Veteran filed an application to reopen the claims in June 2004.  In correspondence received by VA in October 2004, the Veteran acknowledged that VA had not received his appeal of the previous denial of his claims in a timely manner.  He did not argue that his appeal had been submitted in a timely manner.

The claims of entitlement to service connection for bilateral hearing loss and a lumbar spine disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The RO found that although the Veteran's service treatment records demonstrated a threshold shift in his hearing acuity, his hearing during service was considered normal, for VA purposes.  See 38 C.F.R. § 3.385.  Additionally, the post-service evidence of record did not demonstrate a hearing loss disability for VA purposes.  With respect to the claim of entitlement to service connection for a lumbar spine disability, the RO found that there was no probative evidence demonstrating that the Veteran's lumbar spine disability was related to an injury sustained during active service.  Accordingly, the claims were denied.

Newly received evidence includes clinical records dated from October 2004 to June 2011 that include records showing that in July 2005 the Veteran was diagnosed with bilateral mild to moderate sensorineural hearing loss that meets VA's criteria for consideration as a disability.  New evidence also includes a January 2007 opinion from the Veteran's private ear, nose, and throat physician which relates the Veteran's hearing loss to acoustic trauma during active service.  Finally, new evidence includes a January 2007 report of orthopedic evaluation which shows that the Veteran's back disability was felt to be related to the same incident in which he sustained his service-connected right ankle, knee, and hip disabilities.

As the evidence submitted since the last final decision in November 2001 reflects current hearing loss that meets VA's criteria for consideration as a disability, the Board finds that the clinical records showing such constitute evidence that is both new and material.  In addition, newly received evidence suggests that the Veteran's hearing loss is related to acoustic trauma sustained in service.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for bilateral hearing loss is reopened.  

The Board also finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  The January 2007 report of orthopedic evaluation which shows that the Veteran's back disability was felt to be related to the same incident in which he sustained his service-connected right ankle, knee, and hip disabilities suggests that the Veteran's lumbar spine disability was incurred during service.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  Accordingly, the claim for service connection for a lumbar spine disability is reopened.  

With respect to the claims to reopen, the Board finds that VA has substantially satisfied the duties to notify and assist as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in adjudicating these issues given the favorable nature of the Board's decision with regard to reopening the claims.

Service Connection

The Veteran asserts that he developed bilateral sensorineural hearing loss as a result of his military service.  In written statements and in September 2009 testimony before the Board, the Veteran described the loud noises to which he was exposed on active duty as a result of working as a machinist's mate in the engine room and in the shaft alley aboard the U.S.S. Jouett.  He stated that he had been experiencing difficulty hearing for a very long time, and that he associated it with his exposure to loud noises in service.  In support of his claim, the Veteran submitted numerous lay statements attesting to the difficulty he has had hearing normal conversation over the years since his separation from service.  The Veteran's spouse corroborated these statements during the September 2009 Board hearing.  

The Veteran denies a significant history of post-service occupational or recreational noise exposure.  He worked for nearly 30 years as a car salesman and in finance, during which time he was not exposed to noise.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542   (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) . 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) . 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran's service treatment records show that he experienced a threshold shift in his hearing acuity between the time he entered service and his separation from service.  Although there was evidence of worsening of hearing acuity in service, the average decibel loss shown at the time of the Veteran's separation from service does not meet VA criteria for consideration as a disability.  See 38 C.F.R. § 3.385.  

The Veteran's service personnel records show that he served as a machinist's mate, a position which required him to work in and in close proximity to the ship's engine room.  In September 2009 testimony before the Board, the Veteran described being responsible for the maintenance of ship propulsion and reduction gear, as well as for the generators.  He described the work environment as being very noisy.  Based upon the Veteran's testimony, the Board concludes that his military occupational specialty is consistent with exposure to loud noises.  Accordingly, the Veteran's report of having been exposed to loud noise as a result of his duties in service is consistent with his circumstances of service.  The Veteran's in-service exposure to loud noises has been acknowledged by VA.  In October 2007, the RO granted the Veteran's claim for service connection for tinnitus, based upon his report of having experienced tinnitus during service after having been exposed to loud noise.
In association with his claim for service connection for bilateral hearing loss, the Veteran underwent VA audiometric examination in March 2005.  At the time of the examination, the Veteran reported a history of military noise exposure.  He indicated that he had not used any hearing protection while in service, and denied a history of excessive noise exposure following his separation from service.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
15
10
20
25

The averages were 15 in the right ear, and 17.5 in the left ear.  Speech recognition ability was 100 percent, bilaterally.  

The examiner determined that the Veteran's hearing was within normal limits, bilaterally, and that his speech reception thresholds were in agreement with the pure tone averages.  

The Veteran continued to experience difficulty hearing, and in July 2005 his private primary care physician referred him for private audiological evaluation.  At the time of the evaluation, the Veteran reported a 30-year history of decreased hearing and tinnitus, with a history of noise exposure during his time in the Navy.  He stated that he had difficulty hearing in group settings, in restaurants, talking on the telephone, and listening to television and the radio.  

Audiometric examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
35
LEFT
25
30
30
40
50

The averages were 28.75 in the right ear, and 37.5 in the left ear.  Speech recognition ability was 100 percent in the right ear, and 96 percent in the left ear.  

The audiologist diagnosed the Veteran with bilateral mild to moderate sensorineural hearing loss.  His speech reception thresholds were noted to agree with the pure tone averages.  

After returning to his primary care physician in August 2005 with the results of the July 2005 evaluation, the physician noted that it was possible that the Veteran's hearing loss was related to his military noise exposure.  It was also possible, however, that the hearing loss was related to presbycusis.

The Veteran sought additional private audiometric evaluation in January 2007.  The audiologist at that time determined that the most likely explanation for the Veteran's hearing loss was noise exposure while in the military.  At the very least, it was at least as likely as not that his hearing loss was related to his military service.  

The Veteran underwent VA examination for tinnitus in September 2007.  Although the examiner did not offer an opinion as to the etiology of the Veteran's hearing loss, the examiner did note that the Veteran's service treatment records demonstrated a shift in his hearing levels, indicating that there was an effect from his acoustic trauma.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz  are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

Although the Veteran's hearing loss did not meet VA's criteria for consideration as a disability at the time of the March 2005 VA examination, his hearing loss did meet the criteria of 38 C.F.R. § 3.385 on audiometric examination in July 2005.  Additionally, the Veteran's private audiologist provided a positive nexus opinion, and supported that opinion by indicating that he was familiar with the Veteran's medical record, including his military history, and that based upon his review of current findings and the Veteran's history, it was likely that the Veteran's hearing loss was related to in-service noise exposure.  This positive opinion, supported by adequate rationale, is entitled to substantial probative weight. 

In addition to the positive opinion provided by the Veteran's private audiologist, the Board finds that the Veteran has provided credible testimony regarding exposure to acoustic trauma in service, and that his testimony with respect to having first noticed diminished hearing ability in service is competent.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

After reviewing the evidence of record, the Board concludes that the in-service evidence demonstrating that the Veteran was exposed to acoustic trauma in the form of noise associated with machinery is persuasive corroboration of the Veteran's contentions, and the January 2007 opinion from his private audiologist supports a causative relationship.  Additionally, the Board finds persuasive the fact that there is no evidence of significant noise exposure following service, suggesting that the Veteran's hearing loss is the result, at least in part, of noise exposure during the Veteran's service. 

As the Veteran's hearing loss has been determined to be related to acoustic trauma sustained in service, the Board finds that service connection for hearing loss is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disabilities since service.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran with respect to the claim of entitlement to service connection for bilateral hearing loss have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. 


ORDER

The claim for service connection for a lumbar spine disability is reopened.  To that extent only, the appeal is allowed.

The claim for service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.


REMAND

Additional development is needed prior to further disposition of the claim of entitlement to service connection for a lumbar spine disability.

The Veteran asserts that his back disability is related to an injury he sustained during active service.  In September 2009 testimony before the Board, the Veteran described having fallen down a shaft on his way to attend to repairs in the shaft alley.  Oil had spilled on one of the rungs of the ladder he was descending, causing him to slip and to land at the bottom of the shaft on extended legs.  He was later informed by a physician that the incident resulted in a compression injury.  He severely injured his right ankle in the fall, and his service treatment records demonstrate that he was treated for a right ankle sprain.  He asserts that he did complain of back pain at the time he sought treatment for his right ankle, but that as the predominant injury involved his right ankle, his back was given only cursory attention.  He is service-connected for the residuals of the right ankle injury, and also for right knee and hip disabilities that have been determined to be related to injuries sustained in the same incident.  

Alternatively, the Veteran asserts that his back disability has been caused or aggravated by his service-connected right ankle, knee, and hip disabilities, insofar as these disabilities are associated with instability of the right leg.  At his September 2009 hearing before the Board, the Veteran described having fallen on numerous occasions as a result of his right leg giving out, resulting in back injury.  

A January 2007 report of orthopedic evaluation shows that the Veteran's back disability was felt to be related to the same incident in which he sustained his service-connected right ankle, knee, and hip disabilities.  Also weighing in favor of the Veteran's claim is an August 1999 letter, in which the Veteran's private physician indicated that he "suspect[ed] that a significant portion of [the Veteran's] back pain [was] directly related to the previous back injury in service."  In addition, October 1989 records show that the Veteran reported a history of back injury during active service, with resultant back pain since the injury, and a history of transitory backache related to several falls following his separation from service.  The physician diagnosed the Veteran with a compression injury related to the fall in service.  Significantly, however, surgical reports associated with the Veteran's second lumbar laminectomy in September 1996 note that upon review of the Veteran's old studies, it was evidence that he had a congenitally narrow spinal canal, raising the question for the Board whether his current disability is related to a congenital disorder or to the in-service injury.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011);  see also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).  Here, the Veteran was afforded a VA examination in relation to his claim for service connection for a lumbar spine disability in March 2005.  However, that examination was not adequate, such that a remand for an additional examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

At the time of the March 2005 examination, the Veteran reported having sustained a back injury in the same incident in which he injured his service-connected right ankle disability.  After examining the Veteran and reviewing his claims file, the examiner determined that the Veteran's back disability was not related to his active service, as there was no documentation of a spine injury aboard ship.

Despite that the Veteran's service treatment records do not demonstrate that he injured his back in service, the Veteran is competent to report having injured his back in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Thus, the examiner's failure to address the Veteran's competent reports of in-service injury render the examination inadequate for rating purposes.

It is unclear to the Board whether the Veteran's current back disability is related to his active service.  In addition, it is unclear to the Board whether, if the Veteran's spinal stenosis is considered to be a congenital defect, such defect was aggravated as a result of his active service, or whether a disability has been superimposed on the Veteran's congenital disorder as a result of his service.  Accordingly, a remand for an examination and etiological opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Lastly, as the record reflects that the Veteran has continued to receive VA treatment since his 2009 hearing before the Board, and comprehensive records dated since March 2009 have not been associated with the claims file, such records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the Portland, Oregon, VA Medical Center dated from March 2009 to the present.  If the records have been retired to a storage facility, obtain the records from the appropriate storage facility.  All attempts to secure the records must be documented in the claims folder.

2.  After the above records have been associated with the claims file, schedule the Veteran for an orthopedic examination for the purpose of ascertaining whether any currently diagnosed lumbar spine disability is related to the Veteran's active service.  The examiner must review the claims file and a copy of this remand and note that review in the report of examination.  

For any lumbar spine disability found, the examiner should indicate whether it is at least as likely as not that the clinical onset of the disability was during service or that the disability is otherwise related to active service, including to instability associated with the Veteran's service-connected right ankle, knee, and hip disabilities. 

If it is determined that the Veteran's lumbar spine disability is congenital in nature, the examiner should offer an opinion as to whether the appropriate classification of the disability is a disease or defect, and whether the disease or defect increased in severity in service.  If there was an increase in severity of congenital disorder during service, the examiner should specify the baseline of disability that pre-existed service and the permanent, measurable level of increase in the disability that is due to service.  In answering this question, the examiner should address the service and post-service medical records. 

Lastly, the examiner should offer an opinion as to whether any currently diagnosed lumbar spine disability is causally related to, or aggravated by, the Veteran's service-connected right ankle, right knee, or right hip disability.  If the Veteran's lumbar spine disability is not causally related to the Veteran's right ankle, right knee, or right hip disability, but has been aggravated (permanently worsened) as a result of his right ankle, right knee, or right hip disability, the examiner should specify the baseline of disability and the permanent, measurable level of increase in the disability that is due to the right ankle, right knee, or right hip disability.  In answering this question, the examiner should address the service and post-service medical records. 

In providing the requested opinions, the examiner should specifically attempt to reconcile the opinions with all other pertinent evidence of record, including the March 2005 VA opinion, the January 2007 and August 1999 opinions from the Veteran's private physicians, and the Veteran's competent report of having experienced low back pain since his reported in-service back injury.

As the Veteran's service treatment records do not demonstrate his report of back injury, it is essential that the examiner address the Veteran's report of injury and associated symptoms during his period of active service and after his separation from service in determining whether his current disabilities are related to active service, despite that complaints of low back pain are not documented in his service records.  The Veteran is competent to report sustaining injuries in service and the continuity of symptomatology dating from the injuries, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  Then, readjudicate the Veteran's claim of entitlement to service connection for a lumbar spine disability.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


